Case 1:20-cv-03580-REB Document 1-1 Filed 12/07/20 USDC Colorado Page 1 of 33




                                 Ex. A
  Plaintiffs’ 60-day Notice of Intent to Sue for
 Violations of the Endangered Species Act and
           Accompanying Declaration
Case 1:20-cv-03580-REB Document 1-1 Filed 12/07/20 USDC Colorado Page 2 of 33

                                                WWP Idaho
                                                PO Box 2863
                                                Boise, ID 83701
                                                (208) 336-9077
                                                tbrooks@westernwatersheds.org
                                                Working to protect and restore
                                                Western Watersheds and Wildlife



 September 23, 2020

 Via Electronic and Certified Mail

 David Bernhardt, Secretary of the Interior
 U.S. Department of the Interior
 1849 C Street, N.W.
 Washington, D.C. 20240
 exsec@ios.doi.gov

 Aurelia Skipwith, Director
 U.S. Fish and Wildlife Service
 1849 C Street, N.W.
 Washington, D.C. 20240
 Aurelia_Skipwith@fws.gov

 William Pendley, Acting Bureau of Land Management Director
 National Operations Center
 Denver Federal Center, Bldg. 50
 P.O. Box 25047
 Denver, CO 80225-0047
 wpendley@blm.gov

 Vicki Christiansen, Forest Service Chief
 USDA Forest Service
 Attn: Vicki Christiansen
 1400 Independence Ave., SW
 Washington, D.C. 20250
 vcchristiansen@fs.fed.us

 Margaret Everson, Exercising the Delegated Authority of the Director, National Park Service
 National Park Service
 1849 C Street NW
 Washington, DC 20240

 RE: 60-day Notice of Intent to Sue for Violations of the Endangered Species Act Related
 to Reliance on the Gunnison Candidate Conservation Agreement Biological Opinion for
 Livestock Grazing Authorizations in the Gunnison Basin.
Case 1:20-cv-03580-REB Document 1-1 Filed 12/07/20 USDC Colorado Page 3 of 33




 Dear Secretary Bernhardt, U.S. Fish and Wildlife Service Director Skipwith, Acting Bureau of
 Land Management Director Pendley, Forest Service Chief Christiansen, and Acting National
 Park Service Director Everson:

        The Center for Biological Diversity (Center) and Western Watersheds Project (WWP)
 provide notice that the Bureau of Land Management (BLM), U.S. Forest Service (Forest
 Service), National Park Service (NPS) (collectively the Action Agencies), and U.S. Fish and
 Wildlife Service (FWS) have violated sections 7 and 9 of the ESA by failing to ensure that the
 adoption and continuing implementation of the Gunnison Basin Candidate Conservation
 Agreement (Gunnison Basin CCA) and its attendant Biological Opinion (BiOp) authorizing
 development, recreation, and livestock grazing within occupied Gunnison sage-grouse
 (Centrocercus minimus) critical habitat in the Gunnison Basin do not jeopardize the continued
 existence of the bird, adversely modify its critical habitat, or result in unauthorized take.1

        The Gunnison Basin CCA was developed in 2013 following FWS’s proposal to list the
 Gunnison sage-grouse as endangered and designate critical habitat. It was intended to provide
 coverage to the Action Agencies for incidental take of Gunnison sage-grouse in the event that
 the species was listed, as well as specify needed conservation measures and monitoring. After
 deciding to list the Gunnison sage-grouse under the ESA and designate critical habitat for it,
 FWS adopted its prior analysis of the Gunnison Basin CCA’s effects in the BiOp.2

          Since FWS adopted the BiOp, Gunnison sage-grouse numbers have declined
 dramatically and the species now stands on the brink of extinction. In the face of this decline,
 the Action Agencies’ continued authorization of livestock grazing, coupled with their failure to
 adhere to the BiOp’s annual reporting requirements, jeopardizes the Gunnison sage-grouse’s
 continued existence, adversely modifies its critical habitat, results in the unlawful take of
 Gunnison sage-grouse, and violates the ESA. The Action Agencies’ and FWS’s failure to
 reinitiate consultation in light of the species’ decline and the best available science, their failure
 to implement the BiOp’s conservation measures, and the likely exceedance of the BiOp’
 incidental take statement (ITS), similarly violates the ESA. Even if the situation were not so
 dire, the BiOp was and remains fundamentally flawed.

         The Center is a non-profit conservation organization dedicated to the protection of
 native species and their habitats through science, policy, and environmental law. The Center has
 more than 81,000 members across the world, including many in Gunnison County, Colorado.
 Some Center members enjoy recreating in and deriving aesthetic benefit from the habitat of the
 Gunnison sage-grouse within the Gunnison Basin.

         WWP is a nonprofit organization with more than 12,000 members and supporters that is
 dedicated to protecting and restoring western watersheds and wildlife through education, public
 policy initiatives, and legal advocacy. WWP works to influence and improve public lands
 management throughout the West with a primary focus on the negative impacts of livestock


 1
   See 16 U.S.C. § 1540(g).
 2
   Adoption of the Gunnison Basin Candidate Conservation Agreement Conference Opinion as
 the Final Biological Opinion (Dec. 8, 2014).
                                                    2
Case 1:20-cv-03580-REB Document 1-1 Filed 12/07/20 USDC Colorado Page 4 of 33




 grazing on 250 million acres of western public lands, including harm to ecological, biological,
 cultural, historic, archeological, scenic resources, wilderness values, roadless areas, Wilderness
 Study Areas and designated Wilderness.

        Unless the Action Agencies and FWS, within 60 days of receipt of this notice,
 ameliorate their ongoing violations of sections 7 and 9 by withdrawing the BiOp, reinitiating
 consultation, and halting activities previously authorized under the BiOp until consultation has
 been completed, the Center and WWP intend to challenge the agencies’ unlawful conduct in
 court.

     I.     THE ENDANGERED SPECIES ACT

         Enacted in 1973, the ESA is “the most comprehensive legislation for the preservation of
 endangered species ever enacted by any nation.”3 The ESA provides a means to conserve
 endangered and threatened species and the ecosystems upon which they depend.4 To receive the
 full protections of the ESA, a species must first be listed by the Secretary of the Interior as
 “endangered” or “threatened.”5 The ESA defines an “endangered species” as “any species
 which is in danger of extinction throughout all or a significant portion of its range.”6 A
 “threatened” species is “any species which is likely to become an endangered species within the
 foreseeable future throughout all or a significant portion of its range.”7

          Recognizing the importance of timely habitat protections to the conservation and
 recovery of endangered species, the ESA requires the designation of critical habitat concurrently
 with listing a species.8 Critical habitat means “the specific areas within the geographical area
 occupied by the species . . . on which are found those physical or biological features (I)
 essential to the conservation of the species and (II) which may require special management
 considerations or protection;” and unoccupied areas “essential for the conservation of the
 species.”9 “Conservation” is defined as all methods that can be employed to “bring any
 endangered species or threatened species to the point at which the measures provided pursuant
 to this [Act] are no longer necessary.”10 As such, “the purpose of establishing ‘critical habitat’ is
 for the government to carve out territory that is not only necessary for the species’ survival but
 also essential for the species’ recovery.”11

        Once a species is listed and critical habitat is designated, section 7 of the ESA imposes a
 substantive obligation on federal agencies to “insure that any action authorized, funded, or


 3
   Tenn. Valley Auth. v. Hill, 437 U.S. 153, 180 (1978).
 4
   16 U.S.C. § 1531(b).
 5
   See id. § 1533.
 6
   Id. § 1532(6).
 7
   Id. § 1532(20).
 8
   Id. § 1533(a)(3)(A)(i); see also id. § 1533(b)(6)(C).
 9
   Id. § 1532(5) (emphasis added).
 10
    Id. § 1532(3).
 11
    Gifford Pinchot Task Force v. U.S. Fish & Wildlife Serv., 378 F.3d 1059, 1070 (9th Cir.
 2004).
                                                   3
Case 1:20-cv-03580-REB Document 1-1 Filed 12/07/20 USDC Colorado Page 5 of 33




 carried out by such agency ... is not likely to jeopardize the continued existence of any
 endangered or threatened species or result in the destruction or adverse modification of” habitat
 that has been designated as critical for such species.12 Thus, “[i]t is the action agency’s burden
 to show the absence of likely adverse effects on listed species.”13 Jeopardy results where an
 action reasonably would be expected, directly or indirectly, to reduce appreciably the likelihood
 of both the survival and recovery of a listed species in the wild by impacting the reproduction,
 numbers, or distribution of that species.14 “Destruction or adverse modification means a direct
 or indirect alteration that appreciably diminishes the value of critical habitat for both the
 survival and recovery of a listed species. Such alterations include, but are not limited to,
 alterations adversely modifying any of those physical or biological features that were the basis
 for determining the habitat to be critical.”15 The ESA also prohibits “take” of a species—which
 includes harassing, harming, wounding, killing, trapping, capturing or collecting a listed
 species.16 “Take” includes direct as well as indirect harm and need not be purposeful.17

         To fulfill the substantive mandates of section 7 of the ESA, federal agencies must
 consult with an expert agency—here, FWS—before undertaking actions with potential to affect
 listed species or their habitat.18 If the proposed action “may affect” listed species or their critical
 habitats, formal consultation is required.19 Once consultation is initiated, “the Federal agency
 and the permit or license applicant [cannot] make any irreversible or irretrievable commitment
 of resources with respect to the agency action which has the effect of foreclosing the
 formulation or implementation of any reasonable and prudent alternative measures.”20 To
 complete formal consultation, FWS must provide the action agency with a “biological opinion”
 explaining how the proposed action will affect the listed species or habitat.21 In carrying out the
 consultation process, “each agency shall use the best scientific . . . data available.”22

          If the biological opinion concludes that the proposed action (or implementation of any
 reasonable and prudent alternatives) is not likely to jeopardize the continued existence of a
 listed species, or result in the destruction or adverse modification of critical habitat, but will
 result in the incidental take of the species, FWS must concurrently provide an “incidental take
 statement.”23 The incidental take statement must specify the impact (amount or extent) of
 incidental taking on the species, any “reasonable and prudent measures” that FWS considers


 12
    See 16 U.S.C. § 1536(a)(2).
 13
    Forest Guardians v. Johanns, 450 F.3d 455, 463 (9th Cir. 2006) (citing 16 U.S.C. §
 1536(a)(2)).
 14
    50 C.F.R. § 402.02.
 15
    Id. (2014).
 16
    16 U.S.C. §§ 1538(a)(1), 1532(19).
 17
    See 50 C.F.R. § 17.3 (definitions of “harass” and “harm”); Babbitt v. Sweet Home Chapter of
 Cmtys. for a Great Or., 515 U.S. 687, 704 (1995).
 18
    50 C.F.R. § 402.14(a), (b).
 19
    Id. § 402.14(a).
 20
    16 U.S.C. § 1536(d).
 21
    Id. § 1536(b); 50 C.F.R. § 402.14.
 22
    16 U.S.C. § 1536(a)(2).
 23
    50 C.F.R. § 402.14(i).
                                                    4
Case 1:20-cv-03580-REB Document 1-1 Filed 12/07/20 USDC Colorado Page 6 of 33




 necessary or appropriate to minimize such impact, and set forth the “terms and conditions,”
 including but not limited to reporting requirements, that must be complied with by the agency to
 implement those measures.24

         After the procedural requirements of consultation are complete, however, the ultimate
 duty to ensure that an activity does not jeopardize a listed species lies with the action agency.
 An action agency’s reliance on an inadequate, incomplete, or flawed biological opinion to
 satisfy its ESA Section 7 duty is arbitrary and capricious and violates the ESA.25

          Federal agencies are also required to report back to FWS on the action’s progress and its
 impact on listed species in order to monitor the impacts of incidental take.26 “If during the
 course of the action the amount or extent of incidental taking … is exceeded, the Federal agency
 must reinitiate consultation immediately.”27 Consultation must also be reinitiated if: “new
 information reveals effects of the action that may affect listed species or critical habitat in a
 manner or to an extent not previously considered;” “the identified action is subsequently
 modified in a manner that causes an effect to the listed species or critical habitat that was not
 considered in the biological opinion or written concurrence;” or “a new species is listed or
 critical habitat designated that may be affected by the identified action.”28 “[A] primary purpose
 of the [incidental take statement] and its measure of permissible take is to provide a trigger for
 reinitiating consultation under Section 7(a)(2) of the ESA.”29

        If a species is proposed for listing but is not yet listed, or if FWS has found that listing is
 warranted but precluded by other higher priority listing activities, FWS may work with federal
 agencies, relevant states, and private parties to develop a candidate conservation agreement.
 These are formal agreements that seek to address the threats facing species that may be listed
 under the ESA.

          Additionally, if a federal agency action is likely to jeopardize a species proposed for
 listing, or adversely modify its proposed critical habitat, the federal agency must confer with
 FWS.30 During such a conference, FWS advises the federal agency “on ways to minimize or
 avoid adverse effects.”31 If the species is subsequently listed, “the Federal agency must review
 the action to determine whether formal consultation is required.”32 The federal agency may then
 request a formal conference opinion adopting the agency’s prior conference with FWS as a
 formal biological opinion if no significant new information is available and no changes are




 24
    16 U.S.C. § 1536(b)(4); 50 C.F.R. § 402.14(i).
 25
    See Wild Fish Conservancy v. Salazar, 628 F.3d 513, 532 (9th Cir. 2010).
 26
    50 C.F.R. § 402.14(i)(3).
 27
    Id. §§ 402.14(i)(4); 402.16(a)(1).
 28
    Id. § 402.16(a)(2-4).
 29
    Ctr. for Biological Diversity v. Salazar, 695 F.3d 893, 913 (9th Cir. 2012).
 30
    16 U.S.C. § 1536(a)(4); 50 C.F.R. § 402.10(a).
 31
    50 C.F.R. § 402.10(c).
 32
    Id. at § 402.10(d).
                                                   5
Case 1:20-cv-03580-REB Document 1-1 Filed 12/07/20 USDC Colorado Page 7 of 33




 made to the federal agency action.33 Such a conference opinion must meet all of the
 requirements of formal consultation.34

      II.   FACTUAL BACKGROUND

          Once widespread in New Mexico, Arizona, Utah, and Colorado, the Gunnison sage-
 grouse suffered such serious population declines and range constrictions that by the time it was
 listed in 2014, it was limited to seven small populations in Colorado and eastern Utah. The
 largest of these inhabits the Gunnison Basin in Colorado.35 The Gunnison sage-grouse depends
 on undisturbed sagebrush interspersed with native grasses and forbs and remains severely
 threatened by livestock grazing and development, which are contributing to habitat declines in
 all population areas.36 One population, at Dove Creek, appears to be extirpated, with zero males
 counted in the 2019 and 2020 lek counts.37 Another population (Cerro Summit/Cimarron/Sims
 Mesa) may also be extirpated, with zero males counted in 2020.38

         Anticipating potential ESA listing for the Gunnison sage-grouse, the Action Agencies,
 which together manage roughly two-thirds of the bird’s occupied habitat in the Gunnison Basin,
 signed the Gunnison Basin CCA, in which they agreed to implement specific conservation
 actions intended to limit impacts on the Gunnison Basin population for three categories of land
 uses: land development, recreation, and livestock grazing.39 The Gunnison Basin CCA “serves
 as a project screen and requires the implementation of conservation measures associated
 with…livestock grazing” and other common land use authorizations.40

        As part of the CCA process, the Action Agencies prepared a biological assessment (BA)
 allegedly assessing the effects of covered activities on the grouse.41 The Action Agencies
 submitted the BA to FWS to determine whether the authorized actions may adversely affect the



 33
    Id.
 34
    Id.
 35
    U.S. Fish and Wildlife Service, Threatened Status for Gunnison Sage-Grouse; Final Rule, 79
 Fed. Reg. 69,192, 69,193–69,200 (Nov. 20, 2014).
 36
    See Colorado by & Through Colorado Dep't of Nat. Res., v. United States Fish & Wildlife
 Serv., 362 F. Supp. 3d 951, 970 (D. Colo. 2018). Sixty-five percent of occupied Gunnison sage-
 grouse habitat in the Gunnison Basin is grazed under federal grazing permits, primarily on BLM
 lands. Livestock grazing on BLM lands has contributed to Gunnison sage-grouse habitat
 generally being in poor condition in the Gunnison Basin. At the time of listing, as much as 81
 percent of all occupied habitat in the Gunnison Basin was not meeting required land health
 standards. See Charlie Sharp, Fish and Wildlife Biologist, U.S. Fish & Wildlife Service, Key
 Excerpts of the Final Listing Rule for Coordination w BLM (April 2, 2014) (attached as Ex. B).
 37
    See Ex. A.
 38
    Id.
 39
    Colorado Dep’t of Nat. Res., 362 F. Supp. 3d at 974–75.
 40
    Id. at 975.
 41
    Gunnison Basin Candidate Conservation Agreement Programmatic Biological Assessment:
 Gunnison Sage-Grouse (Centrocercus minimus) (BA) (Apr. 10, 2013).
                                                 6
Case 1:20-cv-03580-REB Document 1-1 Filed 12/07/20 USDC Colorado Page 8 of 33




 Gunnison sage-grouse and its proposed critical habitat.42 FWS concluded in an initial
 conference opinion that the proposed action was not likely to jeopardize the continued existence
 of Gunnison sage-grouse or adversely modify its critical habitat.43

        Subsequently, following the Gunnison sage-grouse’s listing in 2014, BLM requested
 that FWS adopt the Conference Opinion as its biological opinion and, on December 8, 2014,
 FWS complied, resulting in the BiOp at issue in this letter.44 The BiOp is effective for 20 years
 and applies within Gunnison sage-grouse occupied critical habitat in the Gunnison Basin.45
 Although the BiOp found that some of the activities authorized by the Gunnison Basin CCA,
 including grazing, were likely to adversely affect the Gunnison sage-grouse, the BiOp
 concluded that they would not jeopardize the continued existence of the species based on the
 assumption that Gunnison Basin CCA’s conservation measures would reduce impacts to
 Gunnison sage-grouse by an estimated 95 percent.46

        These conservation measures, amongst other obligations, require the Action Agencies to
 conduct short- and long-term habitat monitoring.47 “At a minimum,” agencies must determine
 whether allotments are meeting or not meeting the 2005 RCP habitat guidelines for herbaceous
 heights, which are to be incorporated into grazing permits.48 If herbaceous heights are being


 42
    Submission of “Gunnison Basin Candidate Conservation Agreement Programmatic
 Biological Assessment: Gunnison Sage-Grouse (April 12, 2013).
 43
    Conference Opinion for the Gunnison Basin Candidate Conservation Agreement and Effects
 on Gunnison Sage-Grouse, 17 (July 30, 2013) (Conference Opinion). The Conference Opinion
 applies to all or part of the following BLM grazing allotments containing occupied Gunnison
 sage-grouse habitat: Alder Creek Common, Antelope Creek, Barrett Creek, Beaver Creek, Big
 Draw, Big Willow, Black Sage, Blinberry Gulch, Cabin Creek Common, Camp Kettle Gulch,
 Cochetopa Canyon, Cochetopa Creek, County Line, Coyote Hill, Dome Pasture, Doyleville,
 Doyleville Common, East Moss Lake, Gold Basin, Goose Creek, Harris EU, Holly Cochran,
 Hot Springs Creek, Huntsman Mesa, Indian Creek, Iola, Line Spring, Little Willow, Los Ocho,
 Los Pinos Creek, Lower Cochetopa Common, Lower Means, Manchego, McIntosh, Mesa, Mill
 Creek Common, Mill Hill Common, Muddy/Poison, Needle Creek, Ohio Creek, Pine Mesa,
 Pleasant View, Powderhorn Common, Razor Creek, Razor Creek Dome, Rock Creek, South
 Parlin Flats Common, Sapinero Mesa, Sheeps Gulch Common, Snyder Gulch, Spooky
 Mountain, Stevens Creek Common, Stubbs Gulch, Stueben Creek, Ten Mile Springs Common,
 Texas Creek, Tomichi, Tomichi Dome, Trail Creek, Upper Means, Van Tassel Gulch, Vouga
 Reservoir, West Antelope Common, West Gunnison, West Pass Creek, Waunita Hot Springs,
 and Woods Gulch Common.
 44
    Adoption of the Gunnison Basin Candidate Conservation Agreement Conference Opinion as
 the Final Biological Opinion (Dec. 8, 2014).
 45
    BiOp at 2.
 46
    Id. at 27 n.j., 29 n.j. The BiOp found that implementation of the Gunnison Basin CCA will
 result in take of 77 Gunnison sage-grouse over the 20-year life of the Gunnison Basin CCA; 35
 of these 77 from livestock grazing. Id. at 26, 28.
 47
    BA at 103–115.
 48
    BA at 111. The 2005 RCP guidelines for herbaceous heights, incorporated into the BiOp,
 require grass heights of 3.9-5.9 inches, grass cover of 10-40 percent (depending on habitat
                                                 7
Case 1:20-cv-03580-REB Document 1-1 Filed 12/07/20 USDC Colorado Page 9 of 33




 met, the agency must collect herbaceous heights and photo points once every three years; if not,
 the agency must conduct “trigger monitoring” (which includes utilization monitoring) and
 collect herbaceous heights and photo points annually immediately following livestock use.49 If
 the guidelines are not met, the BiOp also contemplates reductions in stocking levels or other
 long-term adjustments to grazing permits.

         Additionally, the BiOp requires the Action Agencies to immediately report any known
 injury or mortality of Gunnison sage-grouse, or losses of nests or eggs, resulting from
 implementation of the Gunnison Basin CCA; track incidental take (defined as future use
 disturbance) by land use type with respect to the 20-year disturbance limits; and provide that
 information in annual reports.50 Annual incidental take from grazing is presumed to stay static
 because the amount of take is based on the acreage of lands grazed annually, which the BiOp
 assumed will not change over the 20-year period governed by the BiOp.51

         Unfortunately, adoption of the Gunnison Basin CCA has not led to an improvement in
 the status of the Gunnison sage-grouse or its habitat. Rather, the Gunnison Basin population has
 dramatically declined. Lek surveys conducted by Colorado Parks and Wildlife (CPW) detected
 only 363 males in 2019, down from 848 in 2013 (when the Gunnison Basin CCA was
 developed).52 And while numbers rebounded slightly in 2020 with 449 males detected, this is
 still well below numbers detected in 2013.53 Based on high male counts compiled annually by
 CPW and the best available science, the estimated Gunnison sage-grouse population for the
 Gunnison Basin has declined from 3,149 in 2013 to only 1,667 in 2020—over a 40 percent
 decline in just six years.54 The three-year average high male count for Gunnison sage-grouse in
 the Gunnison Basin in 2020 is the lowest it has been since lek count methods were standardized
 in 1998.55

        Despite these ongoing declines, the Action Agencies have failed to adhere to the BiOp’s
 annual reporting requirements, and have renewed many livestock grazing permits within


 type), forb height of 2-5.9 inches in breeding habitat or 1.2-5.9 inches in summer fall/habitat,
 and forb cover of 5-40 percent (depending on habitat type). 2005 RCP at H-6.
 49
    BA at 112.
 50
    Id. at 19–20.
 51
    See BiOp, Appx. B. Id. at Id. at 27 n.l., 29 n.l.
 52
    See Ex. A.
 53
    Id.
 54
    See Ex. A. High male counts do not capture every male in the population. However, the best
 available science demonstrates that they capture between 77 percent and 93 percent of the
 population—far more than the outdated 53 percent assumed by FWS and the action agencies.
 See Fremgen et al. (2016) and Coates et al. (2019). As such, the Center and WWPs reached
 their population estimates by relying on more recent studies and the expert opinion of Dr. Clait
 Braun, a preeminent expert on Gunnison sage-grouse who utilizes a conservative assumption
 that high male counts capture 70 percent of all males in a total population. When this
 assumption is combined with a sex ratio of 1.6 females for every male, an estimate of the
 Gunnison Basin population can be made based on the best available scientific data.
 55
    Id.
                                                 8
Case 1:20-cv-03580-REB Document 1-1 Filed 12/07/20 USDC Colorado Page 10 of 33




 occupied habitat without incorporating the Gunnison Basin CCA’s terms and conditions.56 Even
 where terms and conditions have been incorporated, grazing has continued unaltered despite
 failures to meet Gunnison sage-grouse habitat requirements.57 As such, the Action Agencies
 have turned the BiOp’s requirements to protect Gunnison sage-grouse into a paper exercise.

      III.        VIOLATIONS OF LAW

             A.     The Agencies Must Reinitiate Consultation Over the Effects of Grazing in
                    the Gunnison Basin on Gunnison Sage-grouse.

         The agencies must reinitiate consultation over the Gunnison Basin CCA because “new
 information reveals effects of the action that may affect listed species or critical habitat in a
 manner or to an extent not previously considered” and “the identified action [has been]
 subsequently modified in a manner that causes an effect to the listed species or critical habitat
 that was not considered in the biological opinion or written concurrence.”58 In particular, the
 Gunnison sage-grouse has undergone severe declines in the Gunnison Basin, new scientific
 information undermines the assumptions underlying the BiOp, and the agencies have failed to
 incorporate terms and conditions into livestock grazing allotment permits or adhere to the
 BiOp’s annual reporting requirements. In light of this, the amount of take specified in the ITS
 has likely been exceeded, similarly requiring the immediate reinitiation of consultation.59 The
 agencies’ failure to do so violates the ESA, and until consultation is reinitiated and completed,
 the Action Agencies must halt any activities previously authorized under the BiOp and refrain
 from making any irreversible or irretrievable commitment of resources that would foreclose the
 formulation or implementation of any reasonable and prudent alternative measures.60




 56
    A grazing-related annual report received in response to a Freedom of Information Act
 Request found that eight of twenty survey transects were not meeting forb cover requirements,
 and two did not achieve desired graminoid heights. Land health assessments from 2017-2018
 also show Gunnison sage-grouse habitat requirements not being met or else not being assessed
 in key occupied habitats. Despite this, BLM has renewed permits on many of the subject
 allotments in occupied Gunnison sage-grouse habitat, Sheeps Gulch Common (Permits
 0503278, 0504030); Black Sage (Permit 0504112); Powderhorn Common (Permit 0503868,
 0503338, 0500047); Mesa, Texas Creek, Cold Springs, and Dome Pasture (Permit 0503261);
 Big Draw (Permit 0500473); Doyleville Common (0503321); Razor Creek and Waunita Hot
 Springs (Permit 0503915); Woods Gulch Common (Permit 0503924); and Sapinero Mesa and
 Goose Creek (Permit 0503251). Permits for Ohio Creek; Camp Kettle Gulch; Coyote Hill and
 Barrett Creek; Cabin and Alder Creek; West Pass Creek; Tomichi Dome, Mill Hill Common,
 and Needle Creek; Huntsman Mesa were renewed without the incorporation or required terms
 and conditions.
 57
    A non-exhaustive list of such failings is summarized in Appendix A.
 58
    50 C.F.R. § 402.16(a)(2-3).
 59
    Id. § 402.16(a)(1).
 60
    Id. § 402.16(a)(2), (3).
                                                  9
Case 1:20-cv-03580-REB Document 1-1 Filed 12/07/20 USDC Colorado Page 11 of 33




           i.      New Information Regarding the Effects of Grazing Authorized by Gunnison
                   Basin CCA Requires Immediate Reinitiation of Consultation.

         Severe declines in Gunnison sage-grouse numbers demonstrate that activities like
 grazing covered by the Gunnison Basin CCA are likely impacting Gunnison sage-grouse in a
 manner not previously considered and constitute new information necessitating reinitiation of
 consultation. Lek surveys conducted by CPW recorded a high male count of only 363 males in
 2019. This is the lowest number of birds in the Gunnison Basin population since lek counts
 began in the 1990s. And while numbers rebounded slightly in 2020, only 449 were detected.
 Based on this data, the estimated Gunnison sage-grouse population for the Gunnison Basin
 declined from 3,149 in 2013 to only 1,667 in 2020—over a 40 percent population decline in the
 six years since the Gunnison Basin CCA was developed.61 Similarly, the 3-year running average
 for the total Gunnison Basin population of grouse has declined in the past three years: 2,869 in
 2018; 2,167 in 2019; and 1,788 in 2020.62

          This significant decline places the species’ future in doubt. The Gunnison Basin CCA
 itself recognized such a tipping point, stating that if “during the lifetime of the CCA, … the 3-
 year moving average of the Gunnison Basin population declines toward a population estimate of
 2000 birds a) over two consecutive years, or b) over a 5-year period, CCA signatories will
 revisit the conservation measures and management actions outlined in the CCA.”63 Reinitiation
 is necessary because “if a series of population estimates for a given population continually
 declines toward a threshold, managers should increase efforts to evaluate the decline and
 potential conservation actions before the population passes the threshold.”64 Unfortunately, the
 threshold for reinitiation contemplated in the Gunnison Basin CCA has come and gone.

          New scientific information also reveals threats to Gunnison sage-grouse from grazing
 that were not adequately addressed in the BiOp and confirms the inadequacy of its conservation
 measures. For instance, the best available science now indicates that cheatgrass, the spread of
 which is exacerbated by grazing, harms Gunnison sage-grouse and adversely modifies its
 critical habitat in a manner not considered in the BiOp by reducing the presence of sagebrush,
 perennial grasses, and forbs, and by increasing the frequency and intensity of fire.65 New
 scientific information also confirms that the 2005 RCP habitat standards incorporated into the




 61
    See attached Ex. A (listing CPW’s annual high male count per population and the 3-year
 running average); see also fn. 54 (detailing how population estimates have been calculated).
 62
    Id.
 63
    Gunnison Basin CCA at 49–50.
 64
    Id. at 49 (emphasis added).
 65
    BLM, Environmental Impact Statement for Domestic Sheep Grazing Permit Renewals, 54
 (Dec. 2019); Williamson et al. 2019 at pp. 664; Id.; see also 79 Fed. Reg. at 69214 (noting that
 an increase in cheatgrass can further alter Gunnison sage-grouse habitat due to the increased
 potential it creates for wildfires).
                                                10
Case 1:20-cv-03580-REB Document 1-1 Filed 12/07/20 USDC Colorado Page 12 of 33




 BiOp are inadequate to protect Gunnison sage-grouse.66 The agencies thus must reinitiate
 consultation immediately.67

          ii.       The Action Agencies’ Failure to Adhere to the Terms and Conditions of the
                    Biological Opinion Requires Immediate Reinitiation of Consultation.

         The Action Agencies’ failure to adhere to multiple terms and conditions of the BiOp
 additionally requires the immediate reinitiation of consultation because this constitutes a change
 in the action to the detriment of the species.68 Specifically, the BiOp required the Action
 Agencies to track incidental take by land type with respect to the 20-year disturbance limits and
 provide such information in annual reports.69 The 20-year disturbance limits cannot be
 exceeded.70 The Action Agencies are also required to annually report the number of grazing
 permits renewed, along with an assessment of habitat conditions for each renewed permit, and


 66
    Jankowski et al. (2014) documented that sage-grouse exhibited higher levels of
 corticosteroids in grazed areas—meaning, essentially, that they were stressed. A 2014 study
 confirmed that maintaining 7-inch grass height, especially during drought—like that occurring
 in Colorado for the past several years—is positively correlated with successful nests. See
 Doherty et al. (2014). Beschta et al. (2012) and (2014) explained that the influence of climate
 change is likely to exacerbate the harmful ecological effects of livestock grazing. Monroe et al.
 (2017) also concluded that grazing timing and intensity can have profound impacts on sage-
 grouse populations. Similarly, Holechek (1999) (as discussed in Braun (2006)) remains the best
 available science regarding the amount of forage utilization sage-grouse can tolerate—25-30
 percent, not 40-60 percent as allowed under the RCP. See 2005 RCP at 117–18 (assuming
 Gunnison sage-grouse can tolerate utilization above 50 percent). Stiver et al. (2015) confirm
 that sage-grouse need 18 cm (7 inch) grass height in all brood-rearing and nesting habitats and
 that this number should not be altered unless scientific evidence definitively confirms the
 threshold is inappropriate.
 67
    Science released since the development of the Gunnison Basin CCA undermines one of the
 key assumptions the BiOp relies on to monitor the Gunnison sage-grouse population. Namely,
 the Gunnison Basin CCA relies on a population model from the 2005 RCP which assumes that
 high male counts actually represent “only 53% of the male population.”67 However, the best
 available science now shows that high male counts account for between 77 percent and 93
 percent of the male population—suggesting that the population model enshrined in the 2005
 RCP significantly overestimates population size. In doing so, the Gunnison Basin CCA only
 requires reinitiation if the 3-year running average high male count approaches 400—80 birds (or
 nearly 20 percent) fewer than 2020’s historically low 3-year running average and 50 percent
 fewer than the high male count in 2014, the year the species was listed as threatened under the
 ESA. See Ex. A. At that point reinitiation would likely be pointless as the Gunnison sage-grouse
 would likely have passed below the threshold of recovery.
 68
    Ctr. For Native Ecosystems v. Cables, 509 F.3d 1310, 1325 (10th Cir. 2007) (noting that
 reinitiation would be required if a biological opinion required “utilization levels to be met in
 order for the concurrence to remain valid, (2) utilization levels were not monitored as specified
 by the FWS, and (3) the monitoring that was conducted showed excess utilization”).
 69
    BiOp at 19–20.
 70
    Id. at 19.
                                                 11
Case 1:20-cv-03580-REB Document 1-1 Filed 12/07/20 USDC Colorado Page 13 of 33




 the results of short-term monitoring tracking herbaceous height data, photo point data, any
 addition environmental data, and whether permits modified to incorporate sage-grouse habitat
 guidelines and standards are meeting such standards.71 However, based on requests under the
 Freedom of Information Act, the Action Agencies have failed to adhere to these annual
 reporting requirements. As such, “the identified action [has been] subsequently modified in a
 manner that causes an effect to the listed species or critical habitat that was not considered in the
 biological opinion or written concurrence,” and the agencies must immediately reinitiate
 consultation.72

         iii.       The Amount of Take Set Forth in the Biological Opinion has been Exceeded.

         The Gunnison sage-grouse’s population decline in Gunnison Basin far exceeds the
 amount of take set forth in the BiOp’s ITS. The BiOp found that implementation of the
 Gunnison Basin CCA will result in take of just 77 Gunnison sage-grouse over the 20-year life of
 the Gunnison Basin CCA; 35 of these 77 from livestock grazing.73 However, since the
 Gunnison Basin CCA’s adoption, the Gunnison Basin population has lost approximately 1,482
 birds—nearly 20 times the amount set forth in the ITS. In light of this, it is likely that “the
 amount or extent of taking specified in the incidental take statement [has been] exceeded,”
 requiring the immediate reinitiation of consultation.

        B.      The Action Agencies’ Continued Authorization of Grazing Under the
                Gunnison Basin CCA, Continued Reliance on the Biological Opinion
                Despite the Gunnison Sage-grouse’s Decline, and Failure to Implement
                Required Conservation Measures Jeopardizes the Gunnison Sage-grouse,
                Adversely Modifies Its Critical Habitat, and Results in Unauthorized Take.

         The Action Agencies’ continued authorization of grazing in occupied habitat in the
 Gunnison Basin under the coverage of the Gunnison Basin CCA, in the face of the Gunnison
 sage-grouse’s decline and despite their failure to adhere to the BiOp’s annual reporting
 requirements and required conservation measures, jeopardizes the Gunnison sage-grouse’s
 survival and recovery, adversely modifies its occupied critical habitat, and results in
 unauthorized take. As the BiOp recognized, grazing adversely affects Gunnison sage-grouse
 and it was only through the implementation of conservation measures that the Action Agencies
 could “avoid, minimize, or offset these effects.”74 However, as noted above, the Action
 Agencies have failed to carry out these conservation measures.
         For instance, even where grazing monitoring has occurred, grass and forb height and
 cover standards for Gunnison sage-grouse are frequently not being met.75 Rather than address
 these failures, BLM has arbitrarily written them off as unrelated to livestock grazing or else not

 71
    Id. at 19–20.
 72
    50 C.F.R. § 402.16(a)(3).
 73
    BiOp at 26, 28.
 74
    Id. at 13.
 75
    See, e.g., Bureau of Land Management, Environmental Assessment, Allotment Management
 Plan/Environmental Assessment for Livestock Grazing on the Mesa, Texas Creek, Cold
 Springs, and Dome Pasture Allotments, 26 (August, 2019).
                                                  12
Case 1:20-cv-03580-REB Document 1-1 Filed 12/07/20 USDC Colorado Page 14 of 33




 warranting reductions to stocking levels.76 As a result, the BiOp’s unwarranted assumption that
 conservation measures would reduce “take” from grazing by 95 percent can no longer stand
 because those measures are not being implemented. In light of this, the Action Agencies’
 reliance on an arbitrary and capricious BiOp and ITS to authorize grazing in the Gunnison
 Basin jeopardizes the continued survival and recovery of the species, adversely modifies its
 critical habitat, and results in unauthorized take.
        C.      The Biological Opinion is Arbitrary and Capricious, Fails to Ensure Against
                Jeopardy and the Adverse Modification of Critical Habitat, and Violates the
                ESA.

         Because it fails to adequately account for the effects of grazing on the Gunnison sage-
 grouse and its critical habitat, and relies on inadequate conservation measures and unsupported
 assumptions regarding their efficacy to write off these impacts, the BiOp is arbitrary and
 capricious. Its analysis of the environmental baseline and the cumulative effects impacting the
 species within occupied habitat in the Gunnison Basin is similarly deficient. Additionally, the
 BiOp failed to meaningfully consider how the Gunnison Basin CCA’s implementation will
 affect the species’ recovery. These defects render the BiOp arbitrary and capricious, in violation
 of the ESA, and the Action Agencies’ reliance on the BiOp violates their duty to ensure that the
 actions authorized by the Gunnison Basin CCA do not jeopardize the continued existence of the
 Gunnison sage-grouse or adversely modify its critical habitat.77

         The BiOp’s analysis of grazing’s impacts on Gunnison sage-grouse is woefully
 inadequate, underestimating the impacts of grazing and ignoring the best available science
 indicating that one out of every six encounters with livestock likely results in partial nest-
 depredation.78 Similarly, the BiOp’s estimation that only 35 birds will be taken by livestock
 grazing over the next 20 years severely underestimates grazing’s impacts by relying on
 unsupported assumptions that take will only occur on a quarter of all lands impacted by grazing
 and that conservation measures will reduce that take by 95 percent.79 At no point do the
 agencies provide any support for these assumptions, which are contrary to the best available
 science indicating that the conservation measures enshrined in the Gunnison Basin CCA are
 inadequate to ensure the species’ survival and recovery.80 The BiOp also fails to account for the

 76
    See, e.g., id. at 25 (assuming failure to meet minimum grass height was related to inadequate
 sample size and monitoring being conducted during a drought year).
 77
    16 U.S.C. § 1536(a)(2).
 78
    See Coates 2007, p. 28. The BiOp also only analyzed the impacts of cattle grazing on the
 grouse, ignoring the specific and significant impacts of sheep grazing in the Gunnison Basin.
 Specifically, sheep grazing can negatively impact sage-grouse winter habitat, result in lower
 nesting densities, and cause higher rates of nest depredation than that addressed in the BiOp.
 Boyd et al. (2014) at 64. Indeed, sheep grazing in previously ungrazed areas has been found to
 have a significantly greater impact than cattle grazing resulting in lower adult numbers and
 negatively impacting native vegetation. Jenkins, D., & Watson, A. Bird numbers in relation to
 grazing on a grouse moor from 1957–61 to 1988–98. Bird Study, 48, 18–22 (2001).
 79
    BiOp at 27 n.l, j., 29 n.l, j.
 80
    For instance, the herbaceous heights requirements in the 2005 RCP, enshrined in the BiOp,
 establish a 3.9 to 5.9 inch grass height standard despite the best available science demonstrating
                                                 13
Case 1:20-cv-03580-REB Document 1-1 Filed 12/07/20 USDC Colorado Page 15 of 33




 adverse impacts grazing has on Gunnison sage-grouse critical habitat resulting in the
 impairment of essential behavioral patterns.81 Its failure to do so renders the BiOp arbitrary and
 capricious and the Action Agencies’ reliance on it a violation of the ESA.

          The BiOp also failed to adequately assess the environmental baseline by failing to
 consider the past and present impacts from agriculture, large-scale water development and
 irrigation, and climate change.82 Instead, the BiOp simply listed ongoing activities such as
 agricultural production, hunting, “and others[,]” as part of the environmental baseline with no
 analysis.83 But the agencies cannot fulfill their duty to consider the effects of the proposed
 action when added to the environmental baseline “by simply listing the relevant activities or by
 narrowly defining the action area to exclude federal activities that are impacting” the species.84
 It must analyze them.85

         Similarly, the BiOp’s cumulative impacts analysis is startingly insufficient.86 Despite
 noting that “residential development, agricultural production, State and county road
 maintenance activities, vehicle traffic on area roads, livestock grazing, hunting, and human
 infrastructure” will all take place within the action area, the BiOp simply concluded, without
 elaboration, that “[e]ach of these activities has the potential to affect Gunnison sage-grouse and
 its habitat.”87 Again, FWS is required to do more than simply state potential cumulative effects,



 that Gunnison sage-grouse require a minimum of approximately 8 inches of grass height for
 nesting and brood rearing. Compare see Connolly et al.(2000b) pp. 971 with 2005 RCP at H-3
 to H-8. Stiver et al. (2015) confirmed that a grass height of at least 7 inches is required to
 promote sage-grouse persistence in nesting and brood-rearing habitats. The 2005 RCP also
 allows for 50-60 percent utilization by cattle in Gunnison sage-grouse habitats, while Dr. Clait
 E. Braun, former avian program manager for CPW and Gunnison sage-grouse expert, has stated
 that in order to provide for the Gunnison sage-grouse’s survival and recovery, grazing should be
 excluded from lands that produce less than 200 pounds per acre of herbaceous vegetation per
 year, that utilization in sage-grouse habitat be limited to 25 to 30 percent, that livestock be
 excluded before June 20 and after August 1 to leave at least 70 percent of herbaceous
 production each year to form cover for sage-grouse, and that winter grazing should generally
 occur between November 15 to March 1. Braun (2006).
 81
    Mack 1981, pp. 148–149; see also Williamson et al. 2019, pp. 1; Reisner et al. 2013; Final
 Listing Determination, 79 Fed. Reg. 69206, 69214; Connelly et al. 2004, pp. 7–31, and
 references therein.; Young and Allen 1997, p. 531; 79 Fed. Reg. 69244; Beck & Mitchell, 2000;
 GSRSC 2005.
 82
    Species Status Assessment Report for the Gunnison Sage-Grouse (Centrocercus minimus) at
 96.
 83
    BiOp at 7.
 84
    Defs. of Wildlife v. Babbitt, 130 F. Supp. 2d 121, 126 (D.D.C. 2001).
 85
    Id.
 86
    “Cumulative effects are those effects of future State or private activities, not involving
 Federal activities, that are reasonably certain to occur within the action area of the Federal
 action subject to consultation.” 50 C.F.R. § 402.02.
 87
    BiOp at 17.
                                                 14
Case 1:20-cv-03580-REB Document 1-1 Filed 12/07/20 USDC Colorado Page 16 of 33




 it must analyze them.88 For instance, FWS must consider the impacts of a county permitting
 process that has resulted in numerous developments being permitted within key Gunnison sage-
 grouse habitats, resulting in the displacement of birds.

          Finally, the BiOp analysis of recovery is woefully inadequate as it states, without
 support, that “[i]mplementation of the proposed conservation measures will advance the
 recovery of the species and result in a net increase in available habitat to the species over the
 long term.”89 However, the proposed conservation and mitigation measures are accounted for in
 the ITS and the BiOp requires no net increase in habitat impacted by grazing.90 Thus, since
 FWS determined—even after taking the proposed conservation and mitigation measures into
 account—that the activities covered by the Gunnison Basin CCA are “likely to adversely affect”
 the Gunnison sage-grouse, the Gunnison Basin CCA will not bring the species “to the point at
 which the measures provided pursuant to this Act are no longer necessary.”91 The BiOp’s
 failure to analyze the effects of the activities authorized by the Gunnison Basin CCA and BiOp
 on the Gunnison sage-grouse’s survival and recovery, the environmental baseline, and the
 cumulative impacts of other activities impacting the Gunnison sage-grouse within occupied
 habitat in the Gunnison Basin renders it arbitrary and capricious. As such, the Action Agencies’
 reliance on it to ensure that the actions authorized by the Gunnison Basin CCA will not
 jeopardize the Gunnison sage-grouse or adversely modify its critical habitat violates the ESA.




 88
    See Nat’l Wildlife Fed’n v. Norton, 332 F. Supp. 2d 170, 179 (D.D.C. 2004); Pac. Coast
 Fed'n of Fishermen's Ass’ns v. Nat’l Marine Fisheries Serv., 265 F.3d 1028, 1036 (9th Cir.
 2001) (finding a biological opinion arbitrary and capricious when the record contains no
 consideration of cumulative impacts).
 89
    Id. at 19. A biological opinion is required to analyze whether a project is likely “to reduce
 appreciably the likelihood of both the survival and recovery of a listed species in the wild by
 reducing the reproduction, numbers, or distribution of that species.” 50 C.F.R. § 402.02; see
 also Nat’l Wildlife Fed’n v. Nat’l Marine Fisheries Serv., 524 F.3d 917, 931 (9th Cir. 2008)
 (concluding that the “jeopardy regulation requires [the expert agency, in this case FWS,] to
 consider both recovery and survival impacts”). Regarding whether a project adversely modifies
 a species’ critical habitat, FWS must also consider whether the project appreciably diminishes
 the habitat’s capacity to support and enable the species’ recovery because “the purpose of
 establishing ‘critical habitat’ is for the government to carve out territory that is not only
 necessary for the species’ survival but also essential for the species’ recovery.” Gifford Pinchot,
 378 F.3d at 1070.
 90
    BiOp at 19.
 91
    Id. at 2; 16 U.S.C. § 1532(3).
                                                 15
Case 1:20-cv-03580-REB Document 1-1 Filed 12/07/20 USDC Colorado Page 17 of 33




                                         CONCLUSION

          For these reasons, the agencies’ failure to reinitiate consultation and their continued
 reliance on the BiOp is arbitrary and capricious, and violates the ESA, and the undersigned will
 file suit unless the legal violations detailed herein are remedied within 60 days.


 Sincerely,

 /s/ Ryan Adair Shannon
 Ryan Adair Shannon
 Staff Attorney, Center for Biological Diversity
 P.O. Box 11374
 Portland, OR 97211
 971-717-6407
 rshannon@biologicaldiversity.org

 /s/ Talasi Brooks
 Talasi Brooks
 Staff Attorney, Western Watersheds Project
 P.O. Box 2863
 Boise, ID 83701
 (208) 336-9077
 tbrooks@westernwatersheds.org




                                                   16
Case 1:20-cv-03580-REB Document 1-1 Filed 12/07/20 USDC Colorado Page 18 of 33




                                    Accompanying Literature

 Coates, Peter S., Gregory T. Wann, Gifford L. Gillette, Mark A. Ricca, Brian G. Prochazka,
 John P. Severson, Katie M. Andrle, Shawn P. Espinosa, Michael L. Casazza, David J.
 Delehanty. 2019. “Estimating sightability of greater sage-grouse at leks using an aerial infrared
 system and N-mixture models.” Wildlife Biology: 1–12.

 Fremgen, Aleshia L., Christopher P. Hansen, Mark A. Rumble, R. Scott Gamo, Joshua J.
 Millspaugh. 2016. “Male Greater Sage-Grouse Detectability on Leks.” The Journal of Wildlife
 Management: 266–274

 Monroe, Adrian P., Cameron L. Aldridge, Timothy J. Assal, Kari E. Veblen, David A Pyke,
 Michael L. Casazza. 2017. “Patterns in Greater Sage-grouse population dynamics correspond
 with public grazing records at broad scales.” Ecological Applications, 0(0), 2017, 1–12.

 Williamson, Matthew A., Eric Fleishman, Ralp C. Mac Nally, Jeanne C. Chambers, Bethany A.
 Bradley, David S. Dobkin, David I. Board, Frank A. Fogarty, Ned Horning, Matthias Leu,
 Martha Wohlfeil Zillig. 2019. “Fire, livestock grazing, topography, and precipitation affect
 occurrence and prevalence of cheatgrass (Bromus tectorum) in the central Great Basin, USA.”
 Biol Invasions 22, 663–680 (2020).
Case 1:20-cv-03580-REB Document 1-1 Filed 12/07/20 USDC Colorado Page 19 of 33

                                                 WWP Idaho
                                                 PO Box 2863
                                                 Boise, ID 83701
                                                 (208) 336-9077
                                                 tbrooks@westernwatersheds.org
                                                 Working to protect and restore
                                                 Western Watersheds and Wildlife



                                             APPENDIX A

 The following summaries describe BLM’s failures to follow through on its commitment to
 protect Gunnison sage-grouse through altering harmful livestock grazing92:
     • In 2008 BLM conducted an Environmental Assessment (EA) and Rangeland Health
         Assessment (RHA93) prior to renewing the Doyleville Common Allotment grazing
         permits and found that four of five Colorado Standards for Public Land Health were not
         being met and that no significant progress was being made towards meeting two of the
         standards. Doyleville Common Permit EA, 2 (2008). In 2019, BLM renewed grazing
         permits on that allotment without further analysis, and without considering whether
         ecological conditions on that allotment had improved. Permit 0503321, 0503914.
     • In 2008 BLM conducted an EA on a group of allotments that included the McIntosh
         Mountain Allotment. This allotment is entirely within Gunnison sage-grouse occupied
         critical habitat as well as an Area of Critical Environmental Concern (ACEC) designated
         to protect wildlife, includes three leks, and is in poor ecological condition, with only
         25% of transects achieving Gunnison sage-grouse habitat standards and the allotment
         generally within an “Improve” category. McIntosh Mountain EA, 10, 32. The EA
         claimed that if continued grazing management demonstrated failure to achieve
         objectives, adjustments would be made as necessary. Id. at 34. Without further mention
         of resource conditions, including considering the status of the Gunnison sage-grouse
         leks on the allotment, BLM renewed the permit in 2018. Permit 0500139, 0500140.
     • In 2008 BLM conducted an EA and RHA prior to renewing the Razor Creek Allotment
         grazing permit and found that three of five Colorado Standards for Public Land Health
         were not being met due to historic livestock grazing and that current livestock grazing
         was preventing the allotment from moving towards achieving standards. Razor Creek
         EA, 2, 5. Two land health assessments found the allotment failed Standard 4 for wildlife
         due to lack of herbaceous understory that Gunnison sage-grouse need for hiding cover.
         Id. at 12. The EA also noted that livestock trespass had been a recurring problem and
         contributed to degraded conditions. Id. at 15. The EA concluded that adoption of the
         preferred alternative, which included resting the allotment from spring grazing every
         other year, would help make slow progress towards desired conditions. Id. at 7, 21. But,
         BLM renewed the permit in 2019 without any further assessment of whether ecological
         conditions on the allotment had improved. Permit 0503915.


 92
    The examples here are based upon information provided by the agencies through the Freedom
 of Information Act. The undersigned recognize that the information may not be complete, but
 these summaries are based on the best of the information we have been provided.
 93
    It appears that BLM has used “Rangeland Health Assessments” and “Land Health
 Assessments” interchangeably. We attempt to use whichever term BLM used to identify the
 document at issue.
Case 1:20-cv-03580-REB Document 1-1 Filed 12/07/20 USDC Colorado Page 20 of 33




    •   In 2008 BLM conducted an EA and RHA prior to renewing the Woods Gulch Common
        Allotment grazing permits and found that four of the five Colorado Standards for Public
        Land Health were not being met and no progress was being made towards meeting them.
        Woods Gulch Common Allotment EA, 2. The primary cause of the failures was historic
        livestock grazing and current livestock grazing was preventing progress towards meeting
        standards. Id. The entire allotment is within designated occupied critical habitat and it
        contains two leks—one active and one inactive. Id. at 15. The EA claims that conditions
        will improve under the proposed action so long as the permittee adheres strictly to the
        current proposed stocking rate and management guidelines. Id. at 16. Without
        determining whether conditions had improved or considering permittee compliance,
        BLM nevertheless renewed the permit in 2019. Permit 0503924.
    •   In 2008, BLM completed a RHA for the Texas Creek Allotment. Even though the
        allotment contains occupied Gunnison sage-grouse habitat, the assessment states:
        “Mapping indicates no nesting, early brood rearing, or winter habitat.” It also states:
        “There is little sagebrush on the allotment therefore there is little habitat available for
        sage grouse.” Thus it concluded the allotment was achieving Standard 4. A new permit
        to graze the Texas Creek Allotment was issued in 2019, without incorporating terms and
        conditions to protect Gunnison sage-grouse. Permit 0503261.
    •   In 2008 BLM completed a RHA for the Van Tassel Gulch Allotment. The assessment
        found “The long season of grazing appears to keep the bunchgrasses at a short height ….
        Much of the allotment was grazed such that bunchgrasses were less than 4 inches in
        2008.” In 2014, BLM also completed an EA and FONSI to support grazing permit
        renewal for Van Tassel Gulch, which proposed to authorize the same number of AUMs
        for the allotment, but to require grazing to move through a series of pastures throughout
        the season. The one-paragraph Gunnison sage-grouse analysis stated that while there
        were no known leks on the allotment, there was a lek within 4 miles of the allotment,
        and the entire allotment was in occupied habitat. With respect to habitat conditions it
        stated: “The majority of the allotment is lacking sagebrush cover but there is adequate
        cover in the lower part of the Van Tassel Gulch Pasture. Currently the Arizona fescue
        cover has been reduced through season long grazing and bare ground is high in several
        of the pastures. This reduces habitat for several of the life stages of the grouse.” 2013
        Van Tassel EA, 11. It claimed that implementing the pasture system would “move these
        communities in a direction that would continue to provide habitat and cover for sage
        grouse.” Id.
    •   In 2018, BLM completed a Determination of NEPA Adequacy (DNA) to support
        grazing permit renewals for Van Tassel and Los Ocho Allotments. The DNA stated
        “Grazing use for the allotment will be in compliance with…the Gunnison Sage-Grouse
        CCA.” It incorporated utilization and stubble height standards from the CCA/RCP.
        However, it did not otherwise discuss Gunnison sage-grouse except to state that the
        operative LHA found that livestock grazing was only causing .3 acres in Van Tassel
        Creek to exceed standards and claim that simply removing grazing would not result in
        improvement to that site. It did not discuss failures to achieve grass height standards the
        2008 LHA had measured and the 2014 EA had discussed, or whether the adjusted
        grazing system under the 2014 EA had improved Gunnison sage-grouse habitat as it had
        been projected to do.


                                                19
Case 1:20-cv-03580-REB Document 1-1 Filed 12/07/20 USDC Colorado Page 21 of 33




    •   In 2018 BLM completed a Categorical Exclusion (CX) covering grazing permit renewal
        for Bead Cr., Cochetopa Cr., County Line, Los Pinos Cr., Muddy/Poison, Razor Cr.
        Dome, Rock Cr., and Trail Cr. The CX contained a discussion of Gunnison sage-grouse
        that was nearly identical to the one in the Zone 3 LHA, except that instead of
        recognizing that the allotment was not meeting grass height standards on inventoried
        transects, it claimed that “grass heights were minimally adequate to support GUSG with
        average heights of 4.8 inches +/- 2.3 standard deviation in the allotments being
        considered for permit renewal.” BLM, Categorical Exclusion, DOI-BLM-CO-F070-
        2018-005-CX. Of 4 plots considered to determine whether suitable seasonal habitat
        existed within the allotments, 3 were considered unsuitable because there was less than 5
        percent sagebrush cover. Nevertheless, the CX did not consider any adjustments to
        grazing necessary to meet Gunnison sage-grouse needs.
    •   In 2019 BLM conducted an EA related to the renewal of grazing permits for the Mesa,
        Texas Creek, Dome Pasture, and Cold Springs Allotments. Each allotment lies at least
        partly within Gunnison sage-grouse occupied critical habitat, and lies within 4 miles of
        an active lek. Snyder EA, 26. The EA claims that much of the habitat in the allotments is
        not suitable for Gunnison sage-grouse because it is not a big sagebrush habitat type. Id.
        at 26. In addition, it states that grass height in the big sagebrush transects that had been
        assessed were not adequate to support Gunnison sage-grouse with all but one measuring
        below 4 inches. Id. Consequently, the EA recognizes no need to improve habitat
        conditions for Gunnison sage-grouse by altering grazing and addresses effects to
        Gunnison sage-grouse from grazing by incorporating the Gunnison Basin CCA terms
        and conditions into grazing permits along with “adaptive management”.
    •   Beginning in 2019, BLM also conducted an environmental impact statement (EIS)
        related to renewal of grazing permits for the American Lake, Henson Creek, Amerian
        Flats, West Powderhorn, Devils Lake, Cox Park, Alpine Plateau, Sapinero Mesa, and
        Goose Creek allotments. Over 80 percent of the Sapinero Mesa Allotment and all of the
        Goose Creek Allotment are occupied Gunnison sage-grouse critical habitat. Gunnison
        sheep grazing EIS, 52. Both allotments are invaded by cheatgrass, which is especially
        dominant within sheep bedding grounds in sage-grouse breeding habitat, and degrades
        sage-grouse habitat. Id. They also suffer from other degradation detailed in the Zone 7
        LHA and have not been inventoried for sage-grouse habitat quality. Nevertheless, the
        EIS considers no Alternative more protective of Gunnison sage-grouse and states that
        “there is no difference” between the action alternatives’ effects on Gunnison sage-grouse
        and their habitat. Id. at 54. It concludes: “Meeting the CCA and RMP guidelines should
        result in moderate grazing, which may have localized impacts on Gunnison sage-grouse,
        but should not result in a downward population trend in the analysis area.” Id. at 55.
        Because the allotments have not been monitored, however, there is no evidence they are
        meeting the Gunnison Basin CCA/RMP guidelines. We believe that BLM intends to
        reissue the Sapinero Mesa and Goose Creek grazing permits despite these problems and
        without imposing any additional measures to protect Gunnison sage-grouse or improve
        their habitat.
    •   In addition, between 2013 and 2019 approximately 25 grazing permits authorizing
        grazing in high value Gunnison sage-grouse habitats were issued under FLPMA Section
        402, without any NEPA analysis and, in some cases, without incorporating terms and
        conditions to protect Gunnison sage-grouse.

                                                 20
Case 1:20-cv-03580-REB Document 1-1 Filed 12/07/20 USDC Colorado Page 22 of 33




                                 Declaration of Dr. Clait E. Braun

         1.     My name is Clait E. Braun, and I have personal knowledge and expertise

 regarding the measures necessary to protect Gunnison Sage-Grouse populations and habitats

 from irreparable harm. I have been studying Gunnison Sage-Grouse since 1977 and advocating

 for their protection for 20+ years.

 Education and Professional Experiences

         2.     I have a B.S. in Technical Agronomy from Kansas State University, a M.S. in

 Wildlife Management from the University of Montana, and a Ph.D. in Wildlife Biology from

 Colorado State University. In addition, I am a Certified Wildlife Biologist and have attended

 numerous short courses, workshops, technical sessions, etc., to remain current in my professional

 work.

         3.     I worked for the Colorado Division of Wildlife for thirty years, from 1969–99. I

 was hired as a Wildlife Researcher and moved through competitive exams to Wildlife Research

 Leader and then to Avian Research Program Manager. I have also worked as a soil scientist in

 Kansas and Montana, in 1961 and 1964, respectively, and for the Montana Department of Fish

 and Game, in 1965. In addition, I taught several soils and wildlife-focused courses from 1963–65

 at the University of Montana. I taught similar courses at Colorado State University from 1966–

 69.

         4.     I have been an invited lecturer at more than 20 U.S. and Canadian universities. I

 have presented lectures on sage-grouse at Paul Smith College, Colorado State University,

 Cornell University, Montana State University, Principia College, Kansas State University, and

 the University of Arizona, among others.
Case 1:20-cv-03580-REB Document 1-1 Filed 12/07/20 USDC Colorado Page 23 of 33




        5.      I have published over 340 scholarly articles. While I was working for the

 Colorado Division of Wildlife, our Research Section achieved national recognition from The

 Wildlife Society winning the 1986 Group Achievement Award, partly due to my

 publications and travel to meetings and symposia, which raised the profile of our agency.

        6.      My field research has focused primarily on bird species, especially grouse

 (1965–2019). I conducted and directed research on sage-grouse throughout Colorado

 from 1973 through 1999. Through my research on sage-grouse, I have become familiar

 with sagebrush steppe ecosystems, the plant species that comprise them, and the wildlife

 species that inhabit and depend on them, throughout all western states and Canadian

 provinces.

 Professional Career Studying Gunnison Sage-Grouse

        7.      I am considered one of the world’s leading experts on Gunnison Sage-

 Grouse and their habitats, as I have been involved with research on the species since

 1977. Over the course of my career, I have published over 130 scholarly articles about

 sage-grouse, including Gunnison Sage-Grouse.

        8.      I originally observed that sage-grouse in the Gunnison Basin were

 “different” from other sage-grouse in October 1977. As a result, I conducted and

 supported extensive research on these birds starting in the early 1980s and continuing

 through June 1999, when I retired from the Colorado Division of Wildlife. My research

 and the research I was involved with supported the recognition of Gunnison Sage-Grouse

 as a distinct species of sage-grouse.

        9.      More specifically, my work on Gunnison Sage-Grouse in the Gunnison

 Basin included analysis of population dynamics based on examination of counts of males
Case 1:20-cv-03580-REB Document 1-1 Filed 12/07/20 USDC Colorado Page 24 of 33




 on leks and wings from hunter-harvested birds. I also directed and supported graduate studies

 focused on sage-grouse in Gunnison and Saguache counties in the Gunnison Basin, at Crawford

 in Delta and Montrose counties, at Dove Creek in Dolores County, at Glade Park-Pinon Mesa in

 Mesa County, near Miramonte Reservoir, Hamilton Mesa, and Dry Creek Basin in San Miguel

 County, and at Poncha Pass in Saguache County.

        10.     The research I worked on with graduate students led to the scientific consensus

 that sage-grouse in southwestern Colorado are a different species. The Gunnison Sage-Grouse

 qualifies for species designation based on genetics, behaviors, morphometrics (measurements of

 parts of the body), and use of different habitats from what is now known as the Greater Sage-

 Grouse.

        11.     Based upon these findings, I co-authored the description of sage-grouse in this

 area that resulted in acceptance of the Gunnison Sage-Grouse as a new species in 2000:

 Young, J. R., C. E. Braun, S. J. Oyler-McCance, J. W. Hupp, and T. W. Quinn. 2000. A
       new species of sage-grouse (Phasianidae: Centrocercus) from southwestern
       Colorado. Wilson Bulletin 112: 445-453.

 Release of the species description was delayed so that specific Conservation Plans for each of

 subpopulations could be developed. The Colorado Division of Wildlife was made aware of all

 findings and the need for rapid protection of the habitats used by all subpopulations.

        12.     I retired from the Colorado Division of Wildlife in mid-1999. Since “retiring”, I

 have completed 4 contracts to edit and produce books. I have also reviewed and prepared

 detailed analyses of numerous environmental analysis documents and resource management

 plans. I served as Editor of the Wilson Journal of Ornithology from mid-2006 through 2012 (24

 Issues, over 1200 manuscripts processed). I have continued my research on sage-grouse and

 other bird species as well.
Case 1:20-cv-03580-REB Document 1-1 Filed 12/07/20 USDC Colorado Page 25 of 33




        13.     Since “retiring”, I work on grouse in Colorado normally during two

 periods (May and August) each year. This work has included observations of Gunnison

 Sage-Grouse and their habitat in Dolores, Gunnison, and San Miguel counties as well as

 other counties where this species once occurred. I am familiar with all areas where

 Gunnison Sage-Grouse presently occur, their habitats, population trends dating from the

 late 1970s through the present, and threats to their continued persistence.

        14.       My ability to continue research on Gunnison Sage-Grouse depends upon

 their continued persistence in their natural habitats.

        15.     I continue to be actively involved with literature research on Gunnison

 Sage-Grouse. More specifically, I prepare my data on Gunnison Sage-Grouse for

 publication, prepare Op-Ed articles, advise others on Gunnison Sage-Grouse issues

 (habitats, management, biology, philosophy, etc.) and reasonable solutions, respond to

 questions from writers and others interested in Gunnison Sage-Grouse, and inform

 responsible individuals and groups about the status of Gunnison Sage-Grouse.

        16.     I have been the senior or coauthor of six recent papers on Gunnison Sage-

 Grouse.

 Braun, C. E., S. J. Oyler-McCance, J. A. Nehring, M. L. Commons, J. R. Young, and K. M.
       Potter. 2014. The historical distribution of Gunnison Sage-Grouse in Colorado.
       Wilson Journal of Ornithology 126:207-217.

 Braun, C. E. 2014. In My Opinion: Conservation plans and the future of sage-
       grouse in Colorado, USA. Grouse News 47:6-7.

 Braun, C. E., D. A. Budeau, and M. A. Schroeder. 2015. Fall population structure of Sage-
       Grouse in Colorado and Oregon. Oregon Department of Fish and Wildlife, Wildlife
       Technical Bulletin 005.

 Braun, C. E. and S. O. Williams III. 2015. History of Sage-Grouse in New Mexico. The
       Southwestern Naturalist 60:207-212.
Case 1:20-cv-03580-REB Document 1-1 Filed 12/07/20 USDC Colorado Page 26 of 33




 Young, J. R, C. E. Braun, S. J. Oyler McCance, C. L. Aldridge, P. A. Magee, and M. A.
       Schroeder. 2015. Gunnison Sage-Grouse. Species Account. The Birds of North
       America. Number 721. Cornell University, Ithaca, New York.

 Connelly, J. W., C. E. Braun, and M. A. Schroeder. 2019. Sage-Grouse population
       declines: Species in crisis and agencies in denial. Grouse News 58: 7-11.


 The Decline of Gunnison Sage-Grouse

        17.     I was aware that sage-grouse in the Gunnison Basin and elsewhere in

 southwestern Colorado would be recognized as a new species by the early 1990s based on work

 by J. W. Hupp, J. R. Young and myself. I prepared and published a paper (cited below) in early

 1995 on the status of all sage-grouse in Colorado. That paper illustrated the distribution of sage-

 grouse in Colorado by counties and categorized populations by counties as persistent (> 500

 breeding birds), and at risk of extirpation (< 500 breeding birds). Of all the counties in

 southwestern Colorado, only Gunnison County was included as persistent. This was the first

 effort to provide an estimate of how many sage-grouse were still present in Colorado. I knew at

 that time that Gunnison Sage-Grouse, which had yet to be recognized as a distinct species, were

 rapidly becoming extirpated. This information was relayed to the top administrators in the

 Colorado Division of Wildlife. Most did not seem to be concerned and most did not believe it

 merited species status. It continued to be listed as a game species and to be legally hunted.

        Braun, C. E. 1995. Distribution and status of sage grouse in Colorado. Prairie
              Naturalist 27: 1-9.

        18.     I continued to work with the sage-grouse in southwestern Colorado after

 publication of the 1995 paper and was able to convince administrators of the Colorado Division

 of Wildlife that Conservation Plans for all sage-grouse populations in Colorado should be

 developed starting with those in the Gunnison Basin. This project was underway by 1995 and the

 Gunnison offices of the Bureau of Land Management (“BLM”) and U.S. Forest Service (“FS”)
Case 1:20-cv-03580-REB Document 1-1 Filed 12/07/20 USDC Colorado Page 27 of 33




 agreed to join in the effort. The first plan (Gunnison Basin) was completed in June 1997

 and was followed in 1998 by a plan for the small population at Crawford, then by plans

 (separately) for sage-grouse at Dove Creek, San Miguel Basin, Pinon Mesa-Glade Park,

 and Poncha Pass. The top administrators in the Colorado Division of Wildlife were

 concerned that too much control was granted to the Local Working Groups.

        19.     During the entire period I continued to monitor Gunnison Sage-Grouse

 numbers and watched as populations disappeared from Sims Mesa (Montrose County),

 Ridgeway (Ouray County), an area northwest of Cortez in Montezuma County, and a few

 other locales. None of the top administrators in the Colorado Division of Wildlife were

 overly concerned as they remained unconvinced that sage-grouse in southwest Colorado

 were a distinct species. Most areas with small populations were closed to hunting but

 illegal hunting continued in some locations without being of large concern to upper level

 administrators as the illegal harvest mostly occurred during hunting seasons for big game

 (mule deer and elk) on private lands.

        20.     During the entire period from 1990 to early 1999 important habitats for

 Gunnison Sage-Grouse on private lands continued to be lost to development with little

 expressed concern by agency officials. It was obvious what was happening but those

 responsible for wildlife and their habitats in southwest Colorado seem to have the

 approach that little could be done to slow development. This approach continued as I

 retired, but changed in 2000 when the Gunnison Sage-Grouse was described and

 accepted as a new species.

        21.     By 2000, it was too late to successfully restore most if not all of the small

 populations of Gunnison Sage-Grouse through habitat management and acquisition. The
Case 1:20-cv-03580-REB Document 1-1 Filed 12/07/20 USDC Colorado Page 28 of 33




 1990-2000 interval was a period of disbelief by Federal and State agencies, as well as local

 groups, that a new species of sage-grouse had been discovered in southwestern Colorado, even

 though I and others repeatedly demonstrated by talks, reports, and then publications that it a was

 real species with unique traits.

        22.     However, shortly after my colleagues and I identified the Gunnison Sage-Grouse

 as a separate species, on January 18, 2000, the U.S. Fish and Wildlife Service (“Service”) placed

 it on the Endangered Species Act (“ESA”) candidate species list. When it did so, it assigned it a

 listing priority of “2,” recognizing the high-magnitude and imminent threats to the bird’s survival

 and persistence. Just a few days later, on January 26, 2000—not knowing that the Service had

 placed it on its candidate species list—several interested parties petitioned the Service to list the

 Gunnison Sage-Grouse as a threatened or endangered species. Regardless, the petition was

 important because species can languish on the candidate species list for decades as the ESA’s

 stringent deadlines only apply to petitions.

        23.     Following the petition, the Colorado Division of Wildlife hired 2 research

 biologists to work on sage-grouse after I retired. Both conducted studies in the Gunnison Basin

 and contributed to the development of the “Gunnison Sage-Grouse Rangewide Conservation

 Plan” released in 2005. This effort served to focus attention on certain sage-grouse needs, but it

 has not been successful in changing local priorities in land uses within most counties, and did not

 stop the decline in size of the small populations. I was not asked to help with preparation of the

 2005 Rangewide Plan, although I did provide written comments on it.

        24.     Based on this 2005 Rangewide Plan, the Service found that listing the Gunnison

 Sage-Grouse was “not warranted” in 2006. 71 Fed. Reg. 19,954 (Apr. 18, 2006). Following

 litigation challenging this determination, the Service agreed to make a new 12-month finding.
Case 1:20-cv-03580-REB Document 1-1 Filed 12/07/20 USDC Colorado Page 29 of 33




 However, again, rather than provide the Gunnison Sage-Grouse with the protections it

 needed, the Service found that listing the Gunnison Sage-Grouse was warranted but

 precluded by higher priority actions.

        25.     As the result of separate litigation, the Service agreed to finally make

 another final determination regarding whether the Gunnison Sage-Grouse should be listed

 pursuant to the ESA. At long last, the Service proposed listing the Gunnison Sage-Grouse

 as an endangered species on Friday, January 11, 2013. Endangered Status for Gunnison

 Sage-Grouse; Proposed Rule, 78 Fed. Reg. 2,486.

        26.     Nearly two years later, the Service backtracked from their original

 proposal and listed the Gunnison Sage-Grouse as a threatened species under the ESA on

 November 20, 2014. Although I believed that the species should have been listed as

 endangered, in line with the Service’s proposal, I was relieved that it finally received the

 protections of the ESA. When the Service listed the Gunnison Sage-Grouse as threatened,

 it recognized the impact that grazing has had on the Gunnison Sage-Grouse’s habitat. 79

 Fed. Reg. 69,192.

        27.     The primary reason for listing was the destruction of the species’ habitat.

 Indeed, Gunnison Sage-Grouse populations have collapsed with the destruction of their

 habitat and they currently occupy only 10% (down from 12% at the time of listing) of

 their historic range due to overgrazing, agriculture, residential, and commercial

 development. Species Status Assessment (“SSA”) at 16, 19.

        28.     When the Service listed the Gunnison Sage-Grouse as threatened in 2014

 only 4,705 Gunnison Sage-Grouse persisted in the wild, in seven populations. The

 Gunnison Basin population alone comprised 84 percent of all remaining Gunnison Sage-
Case 1:20-cv-03580-REB Document 1-1 Filed 12/07/20 USDC Colorado Page 30 of 33




 Grouse. The six smaller populations (San Miguel, Monticello-Dove Creek, Pinon Mesa, Cerro

 Summit-Cimarron-Sims Mesa, Crawford, and Poncha Pass) numbered only 206, 98, 182, 74,

 157, and 10 birds, respectively in 2014. As the Service conceded when listing the species, there

 were fewer Gunnison Sage-Grouse remaining than the 5,000 birds needed to maintain a healthy

 population. See Aldridge and Brigham 2003, Traill et al. 2010.

        29.     One of the basis on which the Service avoided listing the Gunnison Sage-Grouse

 as endangered, rather than threatened, was the supposed protections provided by the Gunnison

 Basin Candidate Conservation Agreement (“Gunnison Basin CCA”) which the Service alleged

 alleviated some of the habitat-based threats for the species. At the same time, however, the

 Service concluded that the Gunnison Basin CCA did not alleviate all habitat-based threats and

 was uncertain about how effective it would be.

        30.     Indeed, although the Gunnison Basin CCA includes guidelines regarding

 rangeland health standards, a majority of grazing allotments in the Gunnison Basin are failing to

 meet Rangeland Health thresholds. BLM Gunnison Sage-Grouse Rangewide Draft RMP

 Amendment/Draft EIS at 3-75.

        31.     Critically, the implementation of the Gunnison Basin CCA and the uses it

 authorizes take place against the backdrop of potentially catastrophic declines in the Gunnison

 Basin population. Although the Gunnison Basin population is the largest and most resilient

 population of Gunnison Sage-Grouse, I estimate that only approximately 1,500 Sage-Grouse

 remained in the Gunnison Basin following a harsh winter in 2019. This estimate is based on a

 count done by Colorado Parks and Wildlife (“CPW”) which counted 363 males in the Gunnison

 Basin in 2019. A reasonable estimate is that 70 to 75% of all males are counted. Taking the

 conservative estimate, that would mean that there were likely approximately 519 total males in
Case 1:20-cv-03580-REB Document 1-1 Filed 12/07/20 USDC Colorado Page 31 of 33




 the Gunnison Basin population in the spring of 2019. The sex ratio in the long-term

 harvest data for the Gunnison Basin indicate there are 1.6 females for every male

 (combining adults and yearlings). Therefore, with 519 males present, we would expect

 about 830 hens in the population. Taken together, I estimate, based on my experience and

 expertise, that there were approximately 1,349 grouse in the Gunnison Basin in 2019.

 Using the same metrics, and based off of CPW’s counts for prior years, the total

 population for the Gunnison Basin over the last eight years is as follows: 2013 = 3,149;

 2014 = 3,013; 2015 = 3,617; 2016 = 3,455; 2017 = 2,805; 2018 = 2,348; 2019 = 1,349;

 2020 = 1,667.

        32.      The Gunnison Basin population’s numbers have been steadily and steeply

 declining since 2016 with only a slight rise in 2020. The 2019 numbers, the lowest on

 record, are shocking. While grouse populations naturally fluctuate year to year, these

 numbers are a wake-up call that the species is in desperate need of help. If these declines

 continue, we could see the species enter an extinction vortex.

        33.      Notably, the Gunnison Basin CCA states that “during the lifetime of the

 CCA, if the 3-year moving average of the Gunnison Basin population declines toward a

 population estimate of 2000 a) over two consecutive years or b) over a 5-year period,

 CCA signatories will revisit the conservation measures and management actions outline

 in the CCA.” That time has come, as the 2018 3-year moving average was 2,869, the

 2019 3-year moving average was 2,167, and the 2020 3-year moving average is 1,788.

 Need for Adequate Protections for Gunnison Sage-Grouse

        34.      Given these dire population numbers, the time for action is now and the

 Service, BLM, FS, and the National Park Service (“NPS”) should reinitiate consultation
Case 1:20-cv-03580-REB Document 1-1 Filed 12/07/20 USDC Colorado Page 32 of 33




 on the Gunnison Basin CCA. The failure to do so will result in irreparable harm to the species as

 we must take every action necessary to prevent the species from entering into an extinction

 vortex and to protect the largest remaining population of the species.

        35.     Additionally, given the widespread threats to Gunnison Sage-Grouse from

 livestock-related factors including lack of suitable grass cover for brood-rearing and cheatgrass

 incursion, livestock use should be reduced for all populations, and specific concrete measures

 should be adopted such as closing allotments, reducing AUMs, and/or reducing annual stocking

 levels and/or utilization levels. If the agencies were to take the threat of extinction seriously, they

 should allow no grazing within occupied and suitable habitat within four miles (6.4 kilometers)

 of currently active leks, as defined in Priority 1 Action 2a (Draft Recovery Plan at 14) between

 March 1 and August 1 (so that grazing is not occurring during the mating, nesting, and brood-

 rearing seasons) and between November 15 and March 1 (when plant growth has ceased for the

 year). Such actions would be in line with a 2014 memorandum drafted by BLM that considered

 reducing or eliminating grazing in occupied Gunnison Sage-Grouse habitat.

        36.     More specifically, the Service, FS, BLM, and NPS should adopt a comprehensive

 strategy to minimize and eliminate impacts from livestock grazing, including but not limited to

 enforcing a 7-inch stubble height requirement (Connelly et al. 2000, Hagen et al. 2007, Prather

 2010), requiring closure of grazing permits that are voluntarily retired, limiting livestock

 permittees to a maximum of 25% forage utilization (Braun 2006), encouraging range riders,

 eliminating barbed wire fencing, and enforcing drought restrictions.

        37.     The survival and recovery of the Gunnison Sage-Grouse in its natural habitat is

 important to me, as I originally discovered that it is ‘different’ from other sage-grouse, co-

 authored the original descriptions that identified it as a new species, and continue to study the
Case 1:20-cv-03580-REB Document 1-1 Filed 12/07/20 USDC Colorado Page 33 of 33




 species. I have devoted much of my career and life to studying this bird and its habitats

 and advocating for their protection. My ability to continue my life’s work of studying the

 Gunnison Sage-Grouse and its habitats depends upon the persistence and recovery of the

 Gunnison Sage-Grouse in the wild.

        38.     The Gunnison Sage-Grouse’s survival as a species is also important to

 society as it occupies a unique niche and is representative of a unique and once abundant

 habitat type. Loss of this iconic representative of the sagebrush steppe would eliminate all

 sage-grouse south of north-central Colorado. This loss would be irreplaceable and the

 species’ unique set of genetic material, behaviors, and habitat adaptations would be lost

 forever.




 Date: September 21, 2020                             Signature:
